1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10   STEPHANIE NICOLE MANNESS-                )   Case No.: 5:20-cv-01481-RAO
     GROSSMAN,                                )
11                                            )   {PROPOSED} ORDER AWARDING
                  Plaintiff,                  )   EQUAL ACCESS TO JUSTICE ACT
12                                            )   ATTORNEY FEES AND EXPENSES
           vs.                                )   PURSUANT TO 28 U.S.C. § 2412(d)
13                                            )   AND COSTS PURSUANT TO 28
     ANDREW SAUL,                             )   U.S.C. § 1920
14   Commissioner of Social Security,         )
                                              )
15                Defendant                   )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $3,290.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE: May 12, 2021
23                             ___________________________________
                               THE HONORABLE ROZELLA A. OLIVER
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                              -1-
